Title: From Benjamin Franklin to Patrick Henry, 26 February 1779
From: Franklin, Benjamin
To: Henry, Patrick


Sir,
Passy, Feb. 26. 1779
I had the Honour of receiving your Excellency’s Letter of March 3. 1778, by Capt. Lemaire, acquainting me that your State had desired Mr William Lee, your Agent, to procure a Quantity of Arms, & military Stores, and requesting me to assist him with my Influence in obtaining them on Credit. Being glad of any Opportunity of serving Virginia, & showing my Regard to the Request of a Person I so highly esteem; and Mr W. Lee being absent, I found immediately three different Merchants here, Men of Fortune, who were each of them willing to undertake furnishing the whole and giving the Credit desired. But Mr Arthur Lee, being understood to have taken the Managemt of the Affair into his own Hands, one of the three soon after refused in that Case to have any thing to do with it; a second, whose Letter to me I enclose, apprehending Difficulties from Mr Lee’s Temper, required my Name & Mr Adams’s to the Agreement; which he supposes Mr Lee did not like, as his Offer was not accepted. I know not why the Offer of the third was not taken. I was afterwards not at all consulted in the Business. Poor Lemaire was sent about Germany to find Goods & Credit where he could which consum’d a great deal of Time to little purpose. Several of the Manufacturers wrote to me, that they would furnish him on my Promise of Payment. I referr’d them to Mr Lee. On his Return Mr. Lee and he differ’d about his Expenses. He complain’d frequently to me, of Mr. Lee’s not supplying him with necessary Subsistence, & treating him with great Haughtiness & Insolence. I thought him really attentive to his Duty, and not well used; but I avoided medling with his Affairs, to avoid if possible being engag’d in Quarrels my self. Mr Lee in time contracted with Messrs Penet & Dacosta to supply great Part of the Goods. They too have differed, and I have several Letters of Complaints from those Gentlemen; but I cannot remedy them, for I cannot change Mr Lee’s Temper. They have offerd to send the Things you want, & which he has refusd, on my Account; but not knowing whether he has not provided them elsewhere, or in what light he may look upon my concerning my self with what he takes to be his Business, I dare not meddle, being charg’d by the Congress to endeavour at maintaining a good Understanding with their other Servants, which is indeed a hard Task with some of them. I hope however, that you will at length be provided with what you want: which I think you might have been long since, if the Affair had not been in Hands which Men of Honour & Candour here are generally averse to Dealing with, as not caring to hazard Quarrels & Abuses in the Settlement of their Accounts.
Our Public Affairs at this Court, continue to go on well. Peace is soon expected in Germany, and we hope Spain is now near declaring against our Enemies.—
I have the honour to be, with great Respect Your Excellency’s most obedient and most humble Servt.
 
Notation by Franklin: Letter to Govr Henry, of Virginia Lemaire
